Citation Nr: 0106168	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  97-32 746A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the January 
1961 decision of the Board of Veterans' Appeals that denied 
restoration of service connection for bilateral pes cavus.

(The additional issues on appeal concerning earlier effective 
dates for service-connected hammer toes on both feet are 
addressed in a separate decision.)


REPRESENTATION

Moving Party Represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to 
September 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on a motion by the moving party contending that the 
January 10, 1961 decision of the Board contained clear and 
unmistakable error in denying the claim for restoration of 
service connection for bilateral pes cavus.


FINDINGS OF FACT

1.  The evidence shows that the veteran reported bilateral 
callosity and bilateral hammer toe deformity which existed 
prior to service.

2.  In rating decision of December 1943, the New Orleans, 
Louisiana RO granted service connection for bilateral hammer 
toes involving the second, third, and fourth toes, and 
callosities between the first and third metatarsal, effective 
from September 1943; in rating decision of June 1949, the 
foot disability was reclassified as bilateral pes cavus, all 
toes.

3.  In rating decision of December 1959, it was determined 
that the December 1943 rating decision contained clear and 
unmistakable error and severance of service connection for 
the bilateral foot disabilities was proposed.

4.  In rating decision of November 1960, service connection 
for the bilateral foot disabilities was severed.

5.  On January 10, 1961, the Board denied a claim for 
restoration of service connection for bilateral pes cavus, 
finding that the evidence showed that pes cavus pre-existed 
service and was not aggravated during service.

6.  At the May 1993 hearing, the moving party raised the 
issue of clear and unmistakable error in the January 1961 
Board decision.


CONCLUSION OF LAW

The January 1961 decision, wherein the Board denied the claim 
for restoration of service connection for bilateral pes 
cavus, did not contain clear and unmistakable error.  38 
U.S.C.A. § 7111 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.1400, 20.1403, 20.1404 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran initially filed a claim for service connection 
for foot problems in October 1943.  In rating decision of 
December 1943, the New Orleans, Louisiana RO granted service 
connection for bilateral hammer toes involving the second, 
third, and fourth toes, and callosities between the first and 
third metatarsal, effective from September 1943.  In rating 
decision of June 1949, the foot disabilities were 
reclassified as bilateral pes cavus involving all toes.  In 
rating decision of December 1959, it was determined that the 
December 1943 rating decision contained clear and 
unmistakable error and severance of service connection for 
the bilateral foot disabilities was proposed.  In rating 
decision of November 1960, service connection for the 
bilateral foot disabilities was severed.  The moving party 
appealed this decision.  In a decision dated in January 1961, 
the Board found that the evidence did not show aggravation 
during service of the pre-existing pes cavus.  The Board 
denied the claim for restoration of service connection for 
bilateral foot disabilities.

At the time of the January 1961 Board decision, the evidence 
included the following:  the veteran's service medical 
records; the veteran's application for VA benefits, received 
in October 1943; VA examination reports dated in June 1944, 
June 1947, and May 1949; and lay statements from G. E. G. and 
R. N. C., dated in September 1960.

The veteran's service medical records include his induction 
examination on August 19, 1942, in which he reported "bad 
feet."  On examination, however, the feet were noted to be 
normal.  A service medical record dated August 27, 1942, 
showed that the veteran was treated for moderate, bilateral 
callosities plantar metatarsal.  It was noted that this 
condition existed prior to enlistment.  In August 1943, the 
veteran was treated again for foot problems.  He reported 
having had bilateral callosity as far back as he could 
remember, and bilateral hammer toe deformity which had been 
severe in the past six years.  The medical record further 
noted that the hammer toe deformity had not been made worse 
by service.  A Certification of Disability for Discharge, 
dated in September 1943, notes that the veteran was being 
discharged due to bilateral, moderate hammer toes and 
callosity which had existed prior to induction into the 
military.  

In the veteran's initial claim for service connection for 
foot problems, received in October 1943, he noted that the 
nature of the disease or injury was "[f]oot trouble - 
callouses almost entire life.  Hammer toes on both feet - 
also since childhood."  The veteran did not note that the 
foot trouble which preexisted service had been aggravated 
therein.

A VA orthopedic examination was conducted in June 1944.  The 
diagnoses were hammer toe, second, third, and fourth, 
bilateral, and callosities plantar surface foot, bilateral.  
The examiner did not provide a medical opinion as to the 
etiology of the diagnosed conditions or whether there was any 
aggravation in service.

Another VA examination was conducted in June 1947.  The 
diagnoses were hammer toe deformity, severe, of the second, 
third and fourth toes of both feet, and callosities, severe 
plantar aspect of the heads of the second, third, and fourth 
toes of both feet.  The examiner did not provide a medical 
opinion as to the etiology of the diagnosed conditions or 
whether there was any aggravation in service.

In May 1949, another VA orthopedic examination, on a fee-
basis by a private physician, was conducted.  It was noted 
that the veteran reported that he had had painful feet all of 
his life and they began to bother him more during basic 
training.  The examination showed the current severity of the 
veteran's bilateral foot disabilities.  The diagnoses were 
second degree, bilateral pes cavus, bilateral hammer toes of 
the second, third and fourth, and atrophy of the subcutaneous 
tissue underlying the metatarsal head of both feet with 
secondary callus formation.  The examiner did not provide a 
medical opinion as to the etiology of the diagnosed 
conditions or whether, with any medical certainty, the 
bilateral foot disorders had been aggravated by service.

The evidence of record at the time of the January 1961 Board 
decision also contained two lay statements, dated in 
September 1960.  According to G. E. G., a family friend, the 
veteran played baseball on a regular basis prior to service 
and, to his knowledge, the veteran was in perfect condition 
prior to entry into service.  Shortly after the veteran was 
discharged from service, G. E. G. noticed that he walked with 
a limp.  The veteran's uncle, R. N. C., submitted a statement 
that he had known the veteran all of his life and that he had 
no knowledge of any disability with the veteran's feet.  He 
further noted that the veteran seemed to be in good physical 
condition, had played baseball before service, and had not 
complained about his feet.  Shortly after service, the 
veteran complained that his feet hurt.

At the personal hearing before a hearing officer at the RO in 
May 1993, the veteran indicated that he believed there was 
error in the Board's 1961 decision.  He testified that when 
he went into the service, he had hammer toes and calluses on 
his feet, but that they did not bother him.  According to the 
veteran, his calluses and toes began to bother him during 
service.

II.  Analysis

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).  

In general, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  38 C.F.R. 
§ 20.1403(b).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).

After reviewing the record and considering all of the 
evidence before the Board at the time of the 1961 decision, 
the Board finds that there was no clear and unmistakable 
error in that decision denying restoration of service 
connection for a bilateral foot disability.  The correct 
facts, as they were known at the time, were before the Board.  
In addition, the statutory and regulatory provisions extant 
at the time were correctly applied.

In regard to the facts, at the time of the January 1961 Board 
decision, the evidence showed that the veteran had bilateral 
foot problems prior to service.  The service medical records 
note that the veteran reported "bad feet" at the time of 
his induction examination and additional service medical 
records note that the foot disabilities involving callosities 
and hammer toe deformity existed prior to service.  Moreover, 
the veteran himself noted on his application for VA benefits, 
received in October 1943, that he had had calluses and hammer 
toes on both feet since childhood.  The lay statements dated 
in September 1960 indicate that the veteran did not have any 
foot problems prior to service and that they were incurred 
during service.  However, this evidence is contradicted by 
the veteran's own statements on his application received in 
October 1943 that he had had foot trouble since childhood.  
The veteran's statements of his physical condition are more 
probative than those contained in the lay statements from a 
family friend and a relative.

The facts show that the veteran had bilateral foot problems 
prior to service.  The question then is whether the evidence 
at the time of the January 1961 Board decision showed that 
the bilateral foot disabilities were aggravated by service.  
The service medical records do not indicate that there was 
aggravation of the veteran's bilateral foot problems.  The 
record dated in August 1943 specifically notes that the 
veteran's hammer toe deformity was not made worse by service.  
In addition, none of the examiners at the VA examinations in 
June 1944, June 1947, or May 1949, provided a medical opinion 
that the veteran's bilateral foot disabilities were 
aggravated by service. 

The veteran's testimony in May 1993, as well as other 
evidence received after January 1961, clearly was not before 
the Board at the time it rendered the decision in January 
1961.  All evidence received after the January 1961 Board 
decision is not considered in a determination as to whether 
there was clear and unmistakable error in the 1961 decision.

At the time of the January 1961 Board decision, a law had 
been passed recently that prohibited the severance of service 
connection which had been in effect for ten or more years, 
except under certain limited conditions.  In June 1960, 
Public Law 86-501, 86th Congress, H. R. 113, was approved and 
provided the following:

Service connection for any disability or 
death granted under this title which has 
been in force for ten or more years shall 
not be severed on or after January 1, 
1962, except upon a showing that the 
original grant of service connection was 
based on fraud or it is clearly shown 
from military records that the person 
concerned did not have the requisite 
service or character of discharge.

In the veteran's case, service connection for the bilateral 
foot disabilities had been in effect from September 1943 
until severance in November 1960, which was more than 10 
years.  The above noted law specifically provides that 
service connection for any disability in force for ten or 
more years shall not be severed on or after January 1, 1962.  
However, the severance in this case took place in November 
1960.  Accordingly, service connection for bilateral foot 
disabilities was not protected at the time of severance.

At the time of the January 1961 Board decision, there was no 
law or VA regulation in effect which prevented severance of 
service connection for the veteran's bilateral foot 
disabilities.  In view of the foregoing, the January 1961 
Board decision did not contain clear and unmistakable error.  
Accordingly, the moving party's motion with respect to the 
January 1961 Board denial of restoration of service 
connection for bilateral pes cavus must be denied.


ORDER

The motion to revise or reverse a January 1961 Board decision 
denying a claim for restoration of service connection for 
bilateral pes cavus on the grounds of clear and unmistakable 
error is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 



